DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 8, 9, and 11 are objected to because of informalities, which can be corrected as follows:  In each of these claims, “having” should be replaced by –have--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6-11, and 13-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Groshong (5,178,625).  Groshong discloses the invention substantially as claimed.  Groshong discloses, at least in figures 1-5 and 10 and col. 5, line 26 to col. 6 line 50; col. 7, lines 24-32; and col. 8, lines 33-65; a system comprising: an elongate assembly (combination of 12 and 14); an expandable assembly (combination of 70, 68, 34, 35, 78, and 80, as shown in fig. 9 and 10), the at least one flexible member comprising a having a fixed end region (at 78) and a movable end region (at 70), the expandable assembly selectively transitioning between an expanded state (e.g., as shown in fig. 3) and an unexpanded state (e.g., as shown in fig. 1) with movement of the movable end region towards the fixed end region, the expandable assembly comprising  at least one flexible member (34 or 35) having three bends (i.e., one bend at 50 and two bends at 44 (to form the U-shape), as shown in fig. 3 and 4), the at least one flexible member comprising a mounting end (combination 78 and 80, as shown in fig. 10) comprising a recessed portion (within 78) formed by a base (unlabeled proximal, threaded portion of 78) and a shoulder (82) extending transversely from the base, the shoulder being unformed by the elongate assembly; and an elongate advancement aid (30) extending distally from the expandable assembly, the advancement aid comprising a flexible, elongate distal tip; wherein elongate assembly comprises a first elongate member (14) disposed within a second elongate member (12), the first elongate member and the second elongate member being movable with respect to each other; wherein the elongate assembly comprises a tube (12) and a control member extending within the tube (14) and being mounted to a portion of the expandable assembly; and wherein the recessed portion comprises the base (proximal portion of 78) and two shoulders (82) extending from the base to form two projections (between slots 84, as shown in fig. 10
Groshong also discloses a system comprising: an elongate assembly (combination of 12 and 14) comprising a first elongate member (14) disposed within a second elongate member (12); an expandable assembly (combination of 70, 68, 34, 35, 78, and 80, as shown in fig. 9 and 10) operatively associated with the elongate assembly and having a first end region (at 70) and a second end region (at 78), the expandable assembly selectively transitioning between an expanded state (e.g., as shown in fig. 3) and an unexpanded state (e.g., as shown in fig. 1) by relative movement of the first end region and the second end region, the expandable assembly comprising a plurality of expansion elements (34, 35) each having three bends (i.e., one bend at 50 and two bends at 44 (to form the U-shape), as shown in fig. 3 and 4), the plurality of expansion elements comprising a mounting end (combination 78 and 80, as shown in fig. 10) comprising a recessed portion (within 78) formed by a base (unlabeled proximal, threaded portion of 78) and a shoulder (82) extending transversely from the base, the shoulder being unformed by the first elongate assembly; and an elongate advancement aid (30) extending distally from the expandable assembly the advancement aid comprising a flexible, elongate distal tip; wherein the plurality of expansion elements (34, 35) each have an intermediate region configured to buckle to transition the expansion element between the expanded state and the unexpanded state; wherein the  plurality of expansion elements each have an intermediate region configured to expand transversely outwardly to transition the expansion element between the expanded state and the unexpanded state; wherein each expansion element of the plurality of expansion element comprises a longitudinally extending portion (44, as shown in fig. 4 and 5) that remains longitudinally extending as the plurality of expansion elements transition between the expanded state and the unexpanded state; wherein the plurality of expansion elements each have ends joined to the first end region; and wherein each expansion element has the recessed portion (within 78) associated with the expansion element, each recessed portion being formed by the base (proximal portion of 78) and two shoulders (82) extending transversely from the base.
Groshong further discloses a system comprising: a first elongate member (12); an expandable assembly (combination of 70, 68, 34, 35, 78, and 80, as shown in fig. 9 and 10) operatively associated with the first elongate member and having a first end region (at 70) and a second end region (at 78) , the expandable assembly selectively transitioning between an expanded state (e.g., as shown in fig. 3) and an unexpanded state (e.g., as shown in fig. 1) by relative movement of the first end region and the second end region, the expandable assembly comprising: a first extension element (34) comprising a first end, a second end, and an intermediate portion that selectively buckles as the expandable assembly transitions between the expanded state and the unexpanded state; a second extension element (35) disposed on an opposite side of a longitudinal axis of the elongate assembly from the first extension element; and the first end of the first extension element being formed with a mounting portion (combination 78 and 80, as shown in fig. 10) comprising a recessed portion (within 78) formed by a base (unlabeled proximal, threaded portion of 78) and two shoulders (82) extending transversely from the base, the shoulders being unformed by the first elongate member; and an elongate advancement aid (30) extending distally from the expandable assembly the advancement aid comprising a flexible, elongate distal tip; where system further comprises a second elongate member (14) disposed within the first elongate member; wherein the second elongate member is attached to the expandable assembly and proximal movement of the second elongate member transitions the expandable assembly to the expanded state; wherein the second elongate member is attached to the expandable assembly and distal movement of the second elongate member transitions the expandable assembly to the unexpanded state; wherein the second elongate member is attached to the expandable assembly and distal movement of the first elongate member transitions the expandable assembly to the expanded state; and wherein the second elongate member is attached to the expandable assembly and proximal movement of the first elongate member transitions the expandable assembly to the expanded state.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 20 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Groshong (5,178,625) in view of Roe et al. (6,780,197). Groshong disclose the invention substantially as claimed, but does not disclose that the first extension element comprises a radiopaque material.  Roe et al. teach, at least in figures 1-3B and cal. 7, lines 15-24: a system including extension elements (64), wherein the extension elements include a marker or material that is radiopaque. It would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Roe et al., to modify the first extension element of Groshong, so that it includes a radiopaque material. Such a modification would allow observation of the extension element using fluoroscopy or other imaging systems.

Response to Amendment
Applicant’s arguments with respect to claims 1-3, 6-11, and 13-20 have been considered but are moot because of restated and new grounds of rejection.
The rejection, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, set forth in the Office action of April 11, 2022, is hereby withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771